 1
 2
 3
 4                         UNITED STATES DISTRICT COURT
 5                              DISTRICT OF NEVADA
 6
 7   JAMES A. WYATT,                     )       3:17-cv-00220-HDM-WGC
                                         )
 8                     Plaintiff,        )
                                         )       ORDER
 9   vs.                                 )
                                         )
10   NANCY A. BERRYHILL,                 )
     Acting Commissioner of Social       )
11   Security Administration,            )
                                         )
12                  Defendant.           )
     _________________________________
13
           The court has considered the Report and Recommendation of the
14
     United States Magistrate Judge (ECF No. 30) filed on March 21, 2019,
15
     in which the Magistrate Judge recommends that this court grant
16
     plaintiff’s motion for attorney’s fees (ECF No. 29), and award
17
     $11,904.65 in attorney’s fees and $905 in costs. No objections to the
18
     Report and Recommendation have been filed, and the time for doing so
19
     has expired.
20
           The court hereby ADOPTS AND ACCEPTS the Report and Recommendation
21
     (ECF No. 30).   Therefore, plaintiff’s motion for attorney’s fees (ECF
22
     No. 29) is GRANTED. Plaintiff’s counsel is awarded $11,904.65 in fees
23
     and $905 in costs.
24
           IT IS SO ORDERED.
25
           DATED: This 16th day of April, 2019.
26
27
                                             ____________________________
28                                           UNITED STATES DISTRICT JUDGE

                                         1
